Citation Nr: 0730828	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-26 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to an initial disability rating in excess of 
zero percent for thoracic spine strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from February 1999 to 
February 2003.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Salt Lake City, Utah, which granted service connection for 
tendonitis of the right shoulder and thoracic spine strain 
and assigned a 10 percent disability rating.  Service 
connection for lumbar strain was denied.  The Board notes 
that in a February 2007 decision and remand, the Board 
separated the thoracic spine disability from the right 
shoulder disability, since these disabilities are separate.  
The Board characterized the issue on appeal as entitlement to 
a compensable rating for the thoracic spine disability.  
Entitlement to higher ratings for the right shoulder 
disability and cyst on the left hip was denied in the 
February 2007 Board decision.   

In February 2007, the Board remanded the matters on appeal 
for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that as part of the duty to assist, the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

In a July 2007 notation, received at the Board in August 
2007, the veteran reported that more evidence was available 
at the VA hospital in Salt Lake City.  Additionally, at the 
March 2007 VA examination, the veteran reported that he had 
been recently treated at primary care at the Salt Lake City 
VA medical facility for the thoracic spine and low back 
disabilities.  Review of the record shows that the RO last 
searched for VA treatment records at the Salt Lake City VA 
medical facility in June 2005.  The Board finds that the RO 
should obtain the VA treatment records from the VA medical 
facility in Salt Lake City for treatment of the thoracic 
spine and lumbar spine disabilities dated from June 2005.  VA 
has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the March 2007 VA examination, the veteran reported that 
he had seen a chiropractor a year ago for the back pain.  The 
Board believes that VA's duty to assist the veteran mandates 
further action to obtain the veteran's treatment records from 
the chiropractor.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the 
address and location of the chiropractor 
who treated the veteran in 2006 for back 
pain.  After obtaining the necessary 
release and information from the veteran, 
obtain all treatment records showing 
treatment for the thoracic and low back 
disabilities.  

2.  Obtain all records of the veteran's 
treatment of the thoracic spine 
disability and the lumbar spine 
disability from the Salt Lake City VA 
medical facility dated from June 2005 and 
incorporate them into the veteran's 
claims file.   

3.  Then, readjudicate the issues on 
appeal.  If all of the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



